Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 16-19, 22-27 submitted on 11/30/2020 are pending for examination.  Claims 24-27 are withdrawn.
On 2/22/21  Frank Eisenschenk agreed to cancel claims 24 -27 to place the application on condition of allowance.
Claims 16-19, 22-23 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Frank Eisenschenk with telephone on 02/22/21.

EXAMINER’S AMENDMENT
Cancel claims  24-27.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed new method of producing a recombinant  antibody having decreased galactosylation levels, said method comprising culturing a  CHO host cell expressing said antibody in cell culture medium comprising a peracetyl galactose.

Thus claims 16-19 and 22-23 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652